By the Court.

Stephens, J.,
delivering the opinion.
The only reason assigned for the rejection of this warranty, is that it is made to the agent, the principal not being known in the transaction. But the authorities are express that the principal may claim all his rights, though not at first known, just as if he had been known, with the single limitation that the other party shall not lose any right which he would have against the agent if the agent were principal as he had first been supposed to be. See Story on Agency, sec. 418. The reason of the doctrine is, that it is but just that every man should have what really, though secretly, belongs to him, so far as he can obtain it without injuring another by appearing in his true character of owner. We think the action is maintainable in the name of the before unknown principal, and that the evidence ought to have been admitted.
Judgment reversed.